Title: Mary Smith Cranch to Abigail Adams, 9 October 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree october 9th 1786
     
     As I was seting quite alone this evening somebody came in from Boston with a Hankerchief full of Letters from you my dear, dear Sister. The Girls are neither of them at home, but I have ventur’d to open their Pacquits also, and a hearty laugh I have had at the extravagant Figures you have sent. Yes my sister our Ladies are foolish enough to deserve some of the ridicule. Those unnatural protuberences are daily encreasing and it was but last evening that mr Cranch was Saying to me that they had the appearence of deformity and always gave him pain.
     I have no language that will express half what I feel for your generous kindness to me and my dear Girls. We have it not in our power to return it in kind, but I have a heartfelt satisfaction in thinking that we have one way left to express our gratitude more substantially than by mear words. I feel a pleasure in thinking that if you could look in upon your sons you would not think that a mamas or sisters care was wanting in any one instance. I cannot always command cash to do for them just as I would, this is all my difficulty. I always long to have you with us when we are all together in their vacancy’s you have no Idea how pleasent it, is. There commons are good but the variety is small, you would laugh to see them attacking a large whartleberry Pudding and a good Family Apple Pye. I have prepar’d half a Bussel of dry’d whartleberrys against their winter vacancy. In a former Letter I mention’d the Exibition in which our sons bore a part, but I forgot to tell you that your son charles exhibite’d the Handsomest Face in the chapple without appearing in the least conscious of it. He is really too handsome. He will Soon steal the heart of every Girl Who sees him. He is as Soft and amiable in his manners as he is beautiful in his Person.
     The children will want some Bandino Hankerchefs soon. I have taken all yours except the three best. I wish you would let me know at what price you can have them, they are so high here 8 shillings a peice that I cannot get them.
     I thank you my dear sister for giving me so circumstantial an account, of the change of my Nieces affairs. I took perticular notice at the time of your writing it, of the Question she ask you “whither you thought a certain Gentleman of her acquaintanc was a man of honour.” We talk’d about it, and suppos’d that something of the kind had taken place, which really had. I never supposs’d but what she had acted properly, but the world knowing so little of the matter as they have, had it been any other person but mr T would have censur’d her greatly, but he is daily making her conduct appear diferent and there is now no way left for revenge but to represent the coll. as a man greatly his inferior.
     
     No no my sister, I have no inclination to laugh at you for being greatly affected at parting or being parted from: had I been with you, I should have only mingled a few Tears with yours. I have not forgot the many I shed in private before I got a thorough weaning, and yet you well know, no one could have a more tender or affectionate companion than your Sisters.
     Your Letter to this disturber of the peace of Familys is just what I could have wish’d. Oh my sister you do not half know him yet, he will not long have any thing to do with Braintree I believe. I should not wonder if he should pack up and go to new york. I hope he will pay us first.
     What should you think if you should pick up a Letter from a married Lady, whose Husband is absent, directed to a gentleman, with such sentences as these in it, “I am distress’d, distress’d by many causes, what can we do. I know you would help me if you could. Come to me immediately.”—“Oh think of me, and think of your Self.”—It alarm’d me. It was misterious, but is no longer so—what will or can be done I know not. I was yesterday at Germantown. They seem all of them to be very Sensible of the Injury that has been done, the Family. It is a serious affair to break up such a large one, besides the disgrace which will forever attend even the Innocent ones of it. A man looks very Silly with a pair of horns stuck in his Front—and yet to suffer the enemy of ones peace to be under the same roof and to See—dividing her leering (I will not say tender) looks between himself and her Paramour is too much for Human nature to bear.
     Both Barnard and Callahan have had very long Passages, 60 days each. You must have receiuv’d Several Letters from me since they sail’d. I wrote in July and in think in August but as I take no copys I cannot tell exactly. Whenever there is a vessal going I always feel as if I must keep writing till the last moment.
     Why my dear sister will you make the tokens of your Love to us so expencive to you. There must be some things which in your station will be useless to you, which would appear very handsome upon us, and would never be the less acceptable for haveing been worn by a sister or Aunt. I wish you could See my Satten Quilt. Betsy drew it, and we quilted it our selves and a Beautiful piece of work it is. It is often affront’d by being pronounc’d as handsome as any English one. I wish your Petticoat merchant had offer’d you a Blue mode in stead of a pink because your Nieces quilted each of them a Pink mode the Fall you left us, but this you did not know. They will try to Change it for a Blue. We are going this morning to your House to see that all is safe. We have had some difficulty to keep Pheby from admiting Stragling Negros lodging and staying in the House sometimes three or four days together. I have forbid her doing it, and the Doctor did so also, but there have been poor objects who have work’d upon her compassion sometimes. Mr Ts negro who I told you was like to have a child, was put there (and wood and provision promiss’d if She would keep her), by mr v——s——y. Mr T did not chuse to appear in it himself. She was not a good Girl, and I did not think, your things safe. Pheby told them that we had forbid her sleeping again in the House, “keep her conceal’d was the answer.” This rais’d me, and I talk to mr T about sending such creatures thire, for this was not the first he had sent. He deny’d it, but look’d guilty enough. She went of att last, and poor Pheby got nothing for all her trouble.
     I wish I could step into your carriag this affernoon and make mr and mrs Smith a visit. Pray give my love to them, and tell them that nothing but the distance has prevented me. May this distance soon be shortend prays your ever affectionate Sister,
     
      M C
     
    